 


109 HCON 46 IH: Congratulating ASME on their 125th anniversary, celebrating the achievements of ASME members, and expressing the gratitude of the American people for ASME’s contributions.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 46 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Boehlert (for himself, Mr. Gordon, Mr. Rohrabacher, Mr. Akin, Mr. Ehlers, Mr. Lipinski, Mr. Schwarz of Michigan, Mr. Baird, and Mr. Udall of Colorado) submitted the following concurrent resolution; which was referred to the Committee on Science
 
CONCURRENT RESOLUTION 
Congratulating ASME on their 125th anniversary, celebrating the achievements of ASME members, and expressing the gratitude of the American people for ASME’s contributions. 
  
Whereas in 2005, ASME, incorporated in 1880 as the American Society of Mechanical Engineers, celebrates its 125th anniversary as one of the premier professional organizations focused on technical, educational, and research issues of the engineering community;  
Whereas ASME plays a key role in protecting the welfare and safety of the public through the development and promulgation of over 600 codes and standards, including codes governing the manufacture of boilers, pressure vessels, elevators, escalators, petroleum and hazardous liquid pipelines, cranes, forklifts, power tools, screw threads and fasteners, and many other products routinely used by industry and people in the United States and around the world;  
Whereas ASME, through its 120,000 members, works diligently to ensure the provision of quality science, technology, engineering, and mathematics education for young people as a way to foster and encourage the advancement of technology;  
Whereas industrial pioneers and ASME members such as Thomas Edison, Henry Ford, and George Westinghouse helped to build ASME’s engineering society even as ASME was helping to build the economy of the United States;  
Whereas ASME members play a key role in ensuring access to affordable and reliable energy and natural resources;  
Whereas ASME members help to ensure the development and operation of quality and technologically advanced transportation systems, including automobile, rail, and air travel;  
Whereas ASME members contribute to research and development that identifies emerging and future technical needs in evolving and multidisciplinary areas;  
Whereas ASME continues to provide quality continuing education programs designed to keep engineers at the cutting edge of technology; and  
Whereas in the aftermath of the terrorist attacks on the United States of September 11, 2001, ASME members have intensified efforts to develop technologies for homeland security and the protection of the critical assets of this Nation: Now, therefore, be it  
 
That Congress— 
(1)congratulates ASME on its 125th anniversary; 
(2)recognizes and celebrates the achievements of all ASME members; 
(3)expresses the gratitude of the people of the United States for ASME’s contributions to ensuring the health, safety, and economic well-being of the citizenry; and 
(4)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the president of ASME. 
 
